Citation Nr: 0027408	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  97-15 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for left hip dysplasia.  

Entitlement to a rating greater than 10 percent disabling for 
recurrent sinusitis with rhinitis and postoperative residuals 
of removal of a mucous retention cyst.  

Entitlement to a rating greater than 10 percent disabling for 
patellofemoral pain syndrome of the left knee.  

Entitlement to a compensable rating for degenerative joint 
disease of the left shoulder, with postoperative residuals of 
a Mumford procedure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from August 1987 to October 
1996.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in January 1997 that, inter alia, denied service 
connection for a left hip disorder and sleep apnea and 
granted service connection for a left shoulder disability, a 
left knee disability, and sinusitis, assigning a 10 percent 
rating for the left knee disability and noncompensable 
ratings for the left shoulder and sinusitis disabilities.  A 
rating decision in September 1997 increased the rating for 
the sinusitis disability to 10 percent disabling, effective 
from the date of the veteran's separation from service.  

In July 1997, a hearing was held before a hearing officer at 
the RO.  At that hearing, the veteran withdrew his appeal of 
the issue relating to service connection for sleep apnea.  

The issues concerning greater ratings for left knee and left 
shoulder disabilities will be addressed in the Remand that 
follows this decision.  


FINDINGS OF FACT

1.  The evidence shows that the veteran currently has left 
hip dysplasia and that that disorder had its origins during 
the veteran's period of active service.  

2.  Recurrent sinusitis with rhinitis and postoperative 
residuals of removal of a mucous retention cyst has been 
manifest since the veteran's separation from service by 
symptoms of constant, but minimal to mild, nasal discharge 
and headaches, but no purulent discharge, and no 
incapacitating episodes of sinusitis.  


CONCLUSIONS OF LAW

1.  Left hip dysplasia was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

2.  Recurrent sinusitis with rhinitis and postoperative 
residuals of removal of a mucous retention cyst is not more 
than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, and Code 6510 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that, at the time of the 
veteran's pre-enlistment examination in December 1986 and on 
examinations in September 1987 and April 1991, he did not 
voice any complaints regarding his left hip and no pertinent 
abnormal clinical findings or diagnoses were recorded by the 
examiners.  The records show that he sustained a contusion to 
his left patella in 1988, although no specific abnormal 
clinical findings were reported at that time.  A radiology 
report dated in September 1992 notes the veteran's complaint 
of left hip pain; x-rays of the hips reportedly revealed no 
abnormal findings.  The veteran was evaluated in the latter 
part of 1992 for multiple joint pain, particularly in his 
left knee and hip.  An initial diagnosis of rheumatoid 
arthritis was assigned, although records dated in 1993 refer 
to left chondromalacia patella and bilateral hip dysplasia.  
Other diagnoses listed in records dated from 1993 through 
1995 included patellofemoral pain syndrome and left hip 
flexor weakness.  The report of a comprehensive evaluation in 
March 1996 (conducted primarily to evaluate other complaints) 
lists a diagnosis of left hip dysplasia that did not exist 
prior to service entry.  The service medical records also 
reflect the veteran's complaint of left shoulder pain for 
which he underwent a Mumford procedure (resection of the 
clavicle) in 1995, with marked postoperative improvement in 
his shoulder pain.  In addition, the records show that he 
complained of maxillary sinus pressure and congestion in 
January 1996, with a diagnosis of chronic maxillary 
sinusitis.  A right maxillary mucous retention cyst was found 
on CT scan.  The veteran underwent nasal and sinus surgery in 
September 1996; significant congestion and crusting were 
noted postoperatively.  

A VA compensation examination was conducted in December 1996.  
The veteran reported to an ear, nose, and throat examiner 
that he still had thick nasal drainage since his in-service 
nasopharyngeal surgery.  The examiner characterized the 
veteran's symptoms as mild to minimal; essentially no 
pertinent abnormal clinical findings were recorded.  The 
veteran reported to an orthopedic examiner that he had pain 
in the anterior aspect of his left hip that was worse with 
activity.  He treated the pain with anti-inflammatory 
medication and attempted modification of activity.  The 
examiner recorded range of motion values in the various axes 
and indicated that the motions were not accompanied by pain.  
The veteran walked with a nonantalgic gait.  The examiner 
commented that there was no evidence of restricted hip range 
of motion, no evidence of avascular necrosis, and no 
significant uncovering of the left femoral head as would be 
expected in development dysplasia.  The x-rays reportedly 
showed no evidence of hip dysplasia.  The examiner's 
diagnoses included left hip pain, etiology unknown.  

The veteran testified at a personal hearing before a hearing 
officer in July 1997.  He indicated that he had constant, 
daily problems with nasal drainage and crusting.  He admitted 
that the sinus disorder caused him no problem in his 
educational pursuit, other than requiring frequent blowing of 
his nose.  The veteran did state that he had daily headaches 
in conjunction with his sinus disability.  Regarding his hip 
disorder, the veteran recounted his in-service evaluation and 
treatment for left hip pain and the diagnosis of hip 
dysplasia that was assigned.  He indicated that he was unable 
to cross his legs without pain and that he had pain in the 
left hip on walking less than 2 blocks; he was unable to run 
at all.  

Another VA orthopedic compensation examination was conducted 
in February 1999, pursuant to the Board's Remand.  The 
veteran's complaints included constant left hip pain; the 
examiner noted that he indicated that activity made the pain 
worse and rest made it better, although the pain had not 
worsened in recent months.  The examiner indicated generally 
that muscle strength of the lower extremity was 5/5 in all 
joints and that deep tendon reflexes were present and equal.  
He stated that Patrick's test was positive for some pain in 
the left hip.  The examiner did not list a diagnosis 
concerning the left hip.  

In a July 1999 letter, the veteran's private physician again 
wrote that she felt that the information that she had on the 
veteran pointed to a diagnosis of left hip dysplasia that was 
probably present prior to his enlistment in the military and 
that it was aggravated by the strenuous activity in service.  

Analysis 

Service connection for left hip dysplasia

The Board notes, initially, that the May 1999 and August 1999 
supplemental statements of the case determined that the 
veteran's claim for service connection for left hip dysplasia 
was not well grounded.  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Only the evidence in 
support of the claim is to be considered in making that 
determination and, generally, a presumption of credibility 
attaches to that evidence.  Epps v. Brown, 9 Vet. App. 341, 
343-44 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

The medical evidence in this case clearly shows that the 
veteran was evaluated for complaints of left hip pain during 
service and that a Physical Evaluation Board in September 
1996, after a thorough evaluation of the veteran's 
complaints, assigned diagnoses of chronic left hip pain and 
left hip dysplasia that did not exist prior to service.  In 
addition, the record contains August 1996 and July 1999 
letters from a private physician who noted pertinent abnormal 
x-ray findings and assigned the same diagnoses.  

A VA orthopedic examiner in December 1996, however, noted 
that x-rays at that time did not show hip dysplasia and 
indicated that the veteran's hip pain was of unknown 
etiology.  

Considering the evidence that is favorable to the veteran's 
claim, there is clear evidence of left hip dysplasia during 
service and at least some evidence of left hip dysplasia 
currently, with continuing pertinent symptomatology.  The 
threshold for determining whether a claim is well grounded is 
rather low.  Hensley v. West, 212 F.3d 1255 (Fed. Cir. 1999), 
quoting White v. Derwinski, 1 Vet. App. 519, 521 (1991).  The 
Board concludes, therefore, that the claim is well grounded.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  

Although the RO found that the veteran's claim was not well 
grounded, ending further consideration of the claim, in light 
of action taken herein the veteran will not be prejudiced by 
the Board's consideration of his claim on the merits.  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

For purposes of service connection, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  

The reports of examinations conducted prior to the veteran's 
service entry and for the first several years during his 
period of service do not reflect any complaints, clinical 
findings, or diagnosis regarding any left hip disorder.  
Therefore, the veteran is presumed not to have had any left 
hip disorder prior to service.  The recent letter from the 
veteran's private physician indicating that his left hip 
dysplasia was "probably" present prior to service, in the 
absence of any clinical evidence supportive of that fact, 
does not constitute clear and unmistakable evidence to rebut 
the presumption of soundness at service entry.  

The medical evidence of record shows that the veteran first 
complained of left hip pain during service and that a 
diagnosis of left hip dysplasia was first assigned during 
service after a thorough evaluation.  The only evidence of 
record that is against a finding that the veteran currently 
has left hip dysplasia consists of the report of the 1996 VA 
examiner, who recorded the veteran's complaints, but 
indicated, essentially, that the x-rays were not diagnostic 
of left hip dysplasia; that examiner stated that the etiology 
of the veteran's left hip pain was unknown.  The 1999 VA 
examiner also reported the veteran's symptoms of left hip 
pain, but did not comment at all on the presence or etiology 
of any left hip disorder.  

Nevertheless, the same private physician who evaluated the 
veteran just prior to his separation from service wrote in 
July 1999 that "the information does point to a diagnosis of 
left hip dysplasia."  Although the RO found that the 
language in the physician's statement indicated that she was 
unsure of the correct diagnosis, the Board finds that, in 
light of the same physician's earlier definitive diagnosis of 
left hip dysplasia, the later statement reflects no such 
uncertainty.  

The Board finds that the record clearly shows that service 
department and private physicians, both during service and 
subsequently, have diagnosed left hip dysplasia as the cause 
of the veteran's left hip pain, despite the fact that the 
clinical and radiographic examinations have revealed few 
abnormal findings.  Although there is some evidence to the 
contrary, but considering the provisions of 38 U.S.C.A. 
§ 5107(b), the Board concludes that the preponderance of the 
evidence favors a finding that the veteran now has left hip 
dysplasia that was first shown during service and that, 
therefore, service connection for left hip dysplasia is 
established.  

Accordingly, service connection for left hip dysplasia is 
granted.  

Greater rating for sinusitis

In general, an allegation of greater disability is sufficient 
to establish a well-grounded claim seeking a higher rating.  
Drosky v. Brown, 10 Vet. App. 251 (1997).  The Board finds 
that the veteran's claim is well grounded.  In addition, 
there is no indication that there are additional, unsecured 
records that would be helpful in this case.  Therefore, the 
Board has no further duty to assist the veteran in developing 
his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for sinusitis.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) noted the distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  In this case, the RO initially assigned 
a noncompensable rating for the veteran's sinusitis, 
effective from October 1996.  The RO later increased the 
rating to 10 percent disabling, effective from October 1996.  
Inasmuch as the 10 percent rating for the residuals of the 
veteran's sinusitis was assigned as part of the initial 
rating for the disability, the Board will evaluate the level 
of impairment due to the disability throughout the entire 
period, considering the possibility of staged ratings, as 
provided by the Court in Fenderson.  

Following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries, a 50 percent rating is to 
be assigned.  A 30 percent evaluation is warranted if the 
sinusitis is manifested by three or more incapacitating 
episodes per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or by more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  One or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting warrants a 10 percent rating.  
Sinusitis detected by X-ray only is to be evaluated 0 percent 
disabling.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  
Code 6510.  

Allergic or vasomotor rhinitis with polyps warrants a 
30 percent rating.  Without polyps, but with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side, a 10 percent evaluation is 
to be assigned.  Code 6522.  

There is no evidence that the veteran has had any nasal 
polyps or any significant nasal obstruction subsequent to the 
in-service nasal surgery.  Therefore, the evidence does not 
meet the criteria for a compensable evaluation under the 
provisions of Code 6522 at any time since his separation from 
service.  

There is no clinical evidence of any incapacitating episodes 
of sinusitis, either during service or at any time since the 
veteran's separation from service and the veteran did not 
testify that he had had any such episodes.  Moreover, the 
record, including the veteran's hearing testimony, indicates 
that his symptoms do not even constitute significant non-
incapacitating "episodes" of sinusitis.  Rather, the 
evidence reflects that his symptoms consist primarily of 
minimal to mild, although perhaps constant, nasal drainage 
and headaches.  There is no evidence that the veteran has had 
any purulent drainage requiring antibiotic therapy since his 
separation from service.  Therefore, the Board finds that the 
manifestations of the veteran's sinusitis have been 
commensurate with the criteria for no more than a 10 percent 
rating under the provisions of Code 6510 at all times since 
his separation from service.  Therefore, a rating greater 
than 10 percent for recurrent sinusitis with rhinitis and 
postoperative residuals of removal of a mucous retention cyst 
must be denied.  

In arriving at this conclusion, consideration has been given 
to affording the veteran the benefit of the doubt; however, 
the clear weight of the evidence as discussed above favors a 
denial of the claim for a higher rating.  Therefore, there is 
no doubt to be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b). 


ORDER

Service connection for left hip dysplasia is granted.  

A rating greater than 10 percent disabling for recurrent 
sinusitis with rhinitis and postoperative residuals of 
removal of a mucous retention cyst is denied.  


REMAND

Review of the claims folder discloses that the veteran was 
afforded a VA orthopedic compensation examination in December 
1996, shortly after his separation from service.  Because 
that examiner did not comment on various factors that might 
affect functional limitation due to the veteran's left knee 
and left shoulder disabilities, as set forth in 38 C.F.R. 
§§ 4.40, 4.45 and by the United States Court of Appeals for 
Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 
(1995), however, the Board Remanded the case in October 1998 
to afford the veteran another VA compensation examination to 
obtain more comprehensive clinical findings, as well as 
medical opinions, as required by the regulations.  

Unfortunately, the report provided by the February 1999 
orthopedic examiner is inadequate.  It is clear from the face 
of the report that the examination was cursory and that the 
examiner furnished only so much information as he felt was 
required.  The examiner did not, however, provide some 
information that is required by the regulations.  Range of 
motion of both the left knee and left shoulder was reported 
by the examiner simply as "full," rather than in degrees of 
motion that were possible in each axis obtained by using a 
goniometer.  The examiner did not comment on the presence of 
any muscle atrophy.  He stated, "I do not know what happens 
on flare-ups."  However, he did note that the veteran 
reported that, "The patient states that occasionally [the 
pain] does get worse," particularly "if he uses them over a 
period of time."  

Moreover, the veteran wrote in June 2000 to comment on the 
adequacy of the February 1999 examination.  He noted that the 
examiner did not use a goniometer to measure range of motion, 
nor was any instrument used to determine loss of sensation to 
pinprick, as was reported by the examiner.  He commented that 
his "lower extremities were not examined any more than my 
having to walk approximately five (5) feet down a hallway and 
back without shoes."  The veteran wrote that, whenever he 
attempted to explain the problems he had with his 
disabilities, he was told, "Just answer the questions."  

In light of the fact that the regulations stress the 
importance of obtaining "complete" medical examinations 
that adequately portray the functional loss due to a 
disability, and, considering the veteran's description of his 
symptoms-even as noted in the examiner's report-the 
examiner's superficial commentary on the various aspects of 
possible functional loss, particularly his statement, "I do 
not know what happens on flare-ups," when the veteran had 
clearly described increases in symptomatology on use, simply 
does not provide adequate information on which to base a 
determination regarding the degree of impairment due to the 
veteran's service-connected disabilities.  

The inadequacy of the February 1999 examination report is 
particularly troubling because the Board Remanded this case 
in October 1998 specifically to obtain detailed medical 
information concerning the functional impairment due to the 
veteran's left shoulder and left knee disabilities.  The 
Board would point out that the Court has held that "where 
remand orders of the Board or this Court are not complied 
with, the Board itself errs in failing to insure 
compliance."  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, inasmuch as a significant portion of the Board's 
October 1998 Remand was not completed by the RO, the 
appellant's appeal is not yet ready for final appellate 
consideration.  

Therefore, this case must again be REMANDED to the RO for the 
following actions:  

1.  With any needed signed releases from the 
veteran, the RO should request copies of up-to-date 
records of any treatment or examination, VA or non-
VA, that the veteran has received for his service-
connected left knee and left shoulder disabilities.  
All records so received should be associated with 
the claims file.  

2.  The RO should schedule the veteran for an 
orthopedic examination by an examiner who has not 
previously examined the veteran.  The claims folder 
and a copy of this REMAND must be made available to 
and be reviewed by the examiner prior to the 
examination.  The examiner's report should fully 
set forth all of the veteran's current complaints 
and all pertinent clinical findings, and should 
describe in detail the presence or absence and the 
extent of any functional loss due to his left knee 
and left shoulder disabilities.  The examiner must 
record range of motion of the veteran's left knee 
and left shoulder obtained by means of a 
goniometer.  In determining the presence or absence 
of any pertinent muscle weakness of the two 
extremities, the examiner should comment on any 
loss of muscle mass due to atrophy of disuse.  
Consideration should be given to any loss of 
function due to reduced or excessive excursion, or 
due to decreased strength, speed, or endurance, as 
well as any functional loss due to absence of 
necessary structures, deformity, adhesion, or 
defective innervation, considering, in particular, 
the veteran's prior left shoulder surgery.  
Specifically, the examiner should comment on any 
functional loss due to weakened movement, excess 
fatigability, incoordination, or pain on use, and 
should state whether any pain claimed by the 
appellant is supported by adequate pathology, e.g., 
muscle spasm, and is evidenced by his visible 
behavior, e.g., facial expression or wincing, on 
pressure or manipulation.  The examiner's inquiry 
in this regard should not be limited to muscles or 
nerves, but should include all structures pertinent 
to movement of the joint.  It is important for the 
examiner's report to include a description of the 
above factors that pertain to functional loss due 
to the left knee and left shoulder disabilities 
that develops on use.  In addition, the examiner 
should express an opinion as to whether pain or 
other manifestations occurring during flare-ups or 
with repeated use could significantly limit 
functional ability of the affected part.  The 
examiner should portray the degree of any 
additional range of motion loss due to pain on use 
or during flare-ups.  All opinions expressed should 
be supported by reference to pertinent evidence 
contained in the claims file.  

3.  The RO should then review the claims file and 
the examiner's report to ensure that all requested 
information and opinions have been fully and 
satisfactorily obtained.  Any needed remedial 
action should be taken to ensure compliance with 
this Remand.  

4.  Upon completion of the requested development of 
the record, the RO should again consider the 
veteran's claims, with particular consideration of 
the provisions of 38 C.F.R. §§ 4.40, 4.45.  If 
action taken remains adverse to the veteran, he and 
his accredited representative should be furnished a 
supplemental statement of the case concerning all 
evidence added to the record since the supplemental 
statement of the case, including the provisions of 
38 C.F.R. §§ 4.40, 4.45, and they should be given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals


 



